
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 233
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Welcoming the new state of Southern Sudan,
		  encouraging Sudan and Southern Sudan to resolve separation issues and the
		  future of the Abyei region, and urging the Governments of Sudan and Southern
		  Sudan to abide by the principles of peace, democracy, and human
		  rights.
	
	
		Whereas Sudan is geographically the largest country in
			 Africa;
		Whereas among Sudan’s 36,900,000 population, 85 percent of
			 southern Sudan’s population and 46 percent of northern Sudan’s population live
			 below the poverty line;
		Whereas the vast majority of northern Sudanese are Muslims
			 while southern Sudanese are mainly Christians or practice traditional
			 religions;
		Whereas military regimes favoring Islamic-oriented
			 governments have dominated national politics since Sudan’s independence from
			 Egypt and the United Kingdom in 1956;
		Whereas in 1989, President Omar Al-Bashir seized power in
			 a military coup;
		Whereas Sudan has been ravaged by civil war intermittently
			 for 4 decades;
		Whereas the abrogation in 1983 of the 1972 Addis Ababa
			 Agreement, which had ended the first phase of the civil war in the south, is
			 considered a major factor triggering the civil war;
		Whereas 20 years of conflict and famine have left an
			 estimated 2,000,000 people dead and 4,000,000 displaced;
		Whereas the Comprehensive Peace Agreement (CPA), signed in
			 January 2005, established a semi-autonomous government for southern Sudan and
			 ended the conflict between the northern and southern parts of Sudan;
		Whereas under the CPA, the 2 sides agreed on a 6-year
			 transition period, after which southern Sudan would vote for secession or unity
			 in a referendum;
		Whereas 3,800,000 people were registered for the Southern
			 Sudan referendum;
		Whereas these southern Sudanese exercised their right of
			 self determination, recognized in the United Nations Charter and the Universal
			 Declaration on Human Rights, by participating in the Southern Sudan referendum
			 held from January 9, 2011, to January 15, 2011;
		Whereas, on February 7, 2011, the Southern Sudan
			 Referendum Commission (SSRC) submitted the final results of the referendum to
			 Sudan President Omar Al-Bashir;
		Whereas 98.83 percent of southern Sudanese voted in favor
			 of independence from northern Sudan;
		Whereas Sudan President Omar Al-Bashir officially accepted
			 the final results of the referendum on February 7, 2011;
		Whereas the nation of Southern Sudan will become
			 independent on July 9, 2011;
		Whereas, on February 7, 2011, the United States announced
			 its intention to formally recognize Southern Sudan as an independent nation in
			 July 2011;
		Whereas the nation of Southern Sudan will be officially
			 named the Republic of Southern Sudan;
		Whereas a simultaneous referendum was supposed to be held
			 in the oil rich Abyei, a region of contention between the northern and southern
			 parts of Sudan, on whether to retain its current status or become part of
			 Southern Sudan;
		Whereas the referendum in Abyei has been postponed due to
			 disagreements between the parties;
		Whereas remaining issues relating to the implementation of
			 the CPA must be resolved prior to conclusion of the transition period;
			 and
		Whereas the legal status of populations in the north and
			 south, wealth sharing, resource management, especially oil revenues, division
			 of assets and debt, currency, and security arrangements must be agreed upon to
			 prevent a potential spark of violence: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 people of Southern Sudan for exercising their right to self
			 determination;
			(2)welcomes the new
			 nation of Southern Sudan;
			(3)urges both parties
			 to work with the African Union High Level Implementation Panel and its Chairman
			 President Thabo Mbeki to finalize the separation arrangements, prior to the
			 conclusion of the transition period;
			(4)calls for a peaceful separation of southern
			 Sudan from northern Sudan;
			(5)condemns any form of violence as an
			 instrument to pursue political objectives;
			(6)urges that the
			 future status of the Abyei region be resolved fairly and in a transparent
			 manner;
			(7)calls on the
			 Government of Southern Sudan to create democratic institutions, plan elections,
			 build infrastructures, and ensure the protection and well-being of its
			 citizens;
			(8)urges the Government of Sudan to put an end
			 to repression and violence in the region and abide by the principles of
			 democracy, peace, and human rights;
			(9)pledges that the
			 United States will work with the Governments of Sudan and Southern Sudan to
			 ensure a peaceful transition to independence;
			(10)calls on the United States Government to
			 appoint an Ambassador to Southern Sudan; and
			(11)encourages other
			 nations to welcome the new state of Southern Sudan and assist with the
			 transition process.
			
